460	                       October 20, 2016	                        No. 67

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                  MARVIN LEE TAYLOR,
                   Respondent on Review,
                              v.
                      Colette PETERS,
                           Director,
              Oregon Department of Corrections,
                    Petitioner on Review.
           (CC 13C21251; CA A155794; SC S063763)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted June 14, 2016.
   Jona J. Maukonen, Assistant Attorney General, Salem,
argued the cause and filed the briefs for petitioner on review.
Also on the briefs were Ellen F. Rosenblum, Attorney
General, and Paul L. Smith, Deputy Solicitor General.
   Jed Peterson, O’Connor Weber LLP, Portland, argued the
cause and filed the brief for respondent on review.
   WALTERS, J.
   The decision of the Court of Appeals is affirmed. The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.




______________
	  *  Appeal from Marion County Circuit Court, Courtland Geyer, Judge. 274 Or
App 477, 361 P3d 54 (2015).
Cite as 360 Or 460 (2016)	461

    Case Summary: Petitioner, an Oregon inmate transferred to and confined
in Colorado under the Western Interstate Corrections Compact (WICC), ORS
421.284, filed a petition for a writ of habeas corpus in Oregon. The trial court dis-
missed the petition for failure to state a claim, and the Court of Appeals reversed.
Held: The court, applying its reasoning in Barrett v. Peters, 360 Or 445, __ P3d __
(2016), also decided today, held that (1) inmates incarcerated outside of Oregon
as the result of transfer under the WICC are permitted to file claims for habeas
corpus in Oregon; (2) petitioner alleged cognizable violations of the state and fed-
eral constitutions; (3) the Director of the Oregon Department of Corrections was
a proper defendant in the habeas proceeding.
    The decision of the Court of Appeals is affirmed. The judgment of the cir-
cuit court is reversed, and the case is remanded to the circuit court for further
proceedings.
462	                                                      Taylor v. Peters

	          WALTERS, J.
	        Petitioner is an Oregon inmate who was convicted,
sentenced, and incarcerated in Oregon, but who is now
confined in Colorado pursuant to the Western Interstate
Corrections Compact (WICC), ORS 421.284. Petitioner
appeals from a judgment dismissing with prejudice his peti-
tion for a writ of habeas corpus under ORS 34.310. As in
Barrett v. Peters, 360 Or 445, __ P3d __ (2016), decided today,
this case presents the question whether petitioner’s transfer
and confinement out of state prohibits him from bringing a
habeas claim in Oregon. We conclude, as we did in Barrett v.
Peters, that it does not. Id. at 445. We affirm the decision of
the Court of Appeals, Taylor v. Peters, 274 Or App 477, 480,
361 P3d 54 (2015), and reverse the contrary judgment of the
circuit court.
	        Petitioner filed a petition for habeas corpus under
ORS 34.310 and ORS 34.362, naming the Director of the
Oregon Department of Corrections (ODOC) as the defen-
dant. Petitioner alleged that defendant had violated and is
violating his constitutional rights by transferring him to and
knowingly continuing to confine him in Colorado under con-
ditions in which other prisoners are “continually” throwing
feces and urine into his cell. Specifically, petitioner alleged
that those dangerous living conditions violate his rights
under the Eighth and Fifth Amendments to the United
States Constitution, as well as Article I, sections 13 and 10,
of the Oregon Constitution. Before the trial court, defendant
moved to “deny” petitioner’s petition. The state1 argued that
the director was not a proper defendant because she did not
have physical custody of petitioner and because she did not
control the conditions of confinement in Colorado. The state
also argued that petitioner had not adequately alleged a con-
stitutional deprivation requiring immediate judicial atten-
tion. The trial court agreed with the state on both grounds
and dismissed the petition with prejudice.
	       Petitioner appealed to the Court of Appeals, and
that court reversed the decision of the trial court. Taylor,
274 Or App at 480. The court concluded that petitioner
	1
      Throughout the remainder of this opinion, we will refer to defendant, the
Director of ODOC, as “the state.”
Cite as 360 Or 460 (2016)	463

had sufficiently alleged the deprivation of a constitutional
right requiring immediate judicial attention because he had
alleged that he was confined in an environment that sub-
jected him to serious health hazards. Id. at 481. The court
further concluded that the state’s contention that petitioner
has no right to an Oregon state habeas action by virtue of
his physical incarceration in Colorado was foreclosed by the
court’s decision in Barrett v. Peters, 274 Or App 237, 242, 360
P3d 638 (2015). The court reasoned that, although that case
had involved an inmate transferred under the Interstate
Corrections Compact (ICC), and not the WICC, those com-
pacts are, “for all practical purposes, identical.” Taylor, 274
Or App at 482. The state sought review in this court, raising
essentially the same three issues that it raised on review
in Barrett v. Peters, also decided today: (1) whether Oregon
law permits an inmate confined outside of Oregon pursuant
to the WICC to file a petition for a writ of habeas corpus
in Oregon; (2) whether petitioner alleged cognizable habeas
corpus claims when he contested the conditions of confine-
ment in Colorado; and (3) whether petitioner properly named
the director as the defendant in this case. 360 Or at 445.
The state did not seek review of the Court of Appeals’ deter-
mination that petitioner had sufficiently alleged the depri-
vation of a constitutional right requiring immediate judicial
attention. This court allowed review.
	        The only material difference between this case and
Barrett v. Peters is that petitioner in this case was trans-
ferred to Colorado pursuant to the WICC, ORS 421.284,
instead of the ICC, ORS 421.245. Id. at 445. Those compacts
are identical, with the exception of the provisions address-
ing the states and territories that are parties to the com-
pacts. The Oregon Legislative Assembly enacted the WICC
in 1959, Or Laws 1959, ch 290, and the WICC later became
the model for the ICC, which was enacted in 1979, Or Laws
1979, ch 486. Because the ICC and WICC are identical, for
the purposes of the issues raised in this case, we conclude,
applying Barrett v. Peters, that (1) inmates incarcerated
outside of Oregon as the result of transfer under the WICC
are permitted to file claims for habeas corpus in Oregon;
(2) petitioner alleged cognizable constitutional violations;
and (3) the Director of the ODOC is the proper defendant
464	                                       Taylor v. Peters

in petitioner’s habeas petitions. Those conclusions require
that we remand this case to the circuit court for further
proceedings.
	       The decision of the Court of Appeals is affirmed.
The judgment of the circuit court is reversed, and the case
is remanded to the circuit court for further proceedings.